The pro se plaintiff sues for tax refunds for 1969, 1970, 1971, 1972, 1973, 1974, 1977, and 1978. Defendant has counterclaimed for further taxes alleged to be due for 1977 and 1978 (plus interest). The case comes before the court on the Government’s motion for partial summary judgment on taxpayer’s claims for 1969-1974, and 1977. Plaintiff has filed no response to that motion and the time to do so has long expired. The basis of defendant’s partial motion for summary judgment is that the Internal Revenue Service properly applied any tax refunds due to plaintiff for 1969-1974, and 1977, to other federal tax liabilities of plaintiff, and therefore that no tax refund is due him for those years. The tax records provided by defendant fully support its contention that all refunds to which plaintiff was entitled were either paid to him or were properly applied to offset income and employment taxes he owed to the Government, see 26 U.S.C. 6402(a); 26 C.F.R. § 301.6402-1, and that such offsets were made within the relevant limitations periods. See 26 U.S.C. §§ 6501(a), 6502(a).
In addition to seeking refunds of income taxes, plaintiff summarily asks damages for harassment and unspecified violations of his constitutional rights. The petition is wholly lacking in substantiation or details relating to these allegations, and in any event there are no statutes or constitutional provisions giving rise to a cause of action under 28 U.S.C. § 1491 for this kind of damages. To the extent that plaintiffs claims are grounded in tort, they are expressly outside the jurisdiction of this court. See 28 U.S.C. § 1491.
*791Defendant’s motion for partial summary judgment is granted and the petition is dismissed as to refund claims for the 1969-1974 and 19771 tax years.
IT IS SO ORDERED.

 The 1977 claim for refund is decided against plaintiff insofar as it relates to the application of plaintiffs alleged 1977 income tax refund to his outstanding employment tax liabilities, but the issues raised by the counterclaim relating to plaintiffs correct income tax liability for 1977 and 1978 are not now before us and are not affected by this order.